
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 91
		IN THE HOUSE OF REPRESENTATIVES
		
			November 30, 2011
			Mr. Mica introduced
			 the following joint resolution; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		JOINT RESOLUTION
		To provide for the resolution of the
		  outstanding issues in the current railway labor-management
		  dispute.
	
	
		Whereas the labor dispute between the carriers represented
			 by the National Carriers’ Conference Committee of the National Railway Labor
			 Conference and certain of their employees represented by certain labor
			 organizations threatens essential transportation services of the United
			 States;
		Whereas it is essential to the national interest,
			 including the national health and defense, that essential transportation
			 services be maintained;
		Whereas the President, pursuant to the provisions of
			 section 10 of the Railway Labor Act (45 U.S.C. 160), by Executive Order No.
			 13586 of October 6, 2011, created Presidential Emergency Board No. 243 to
			 investigate the dispute and report findings;
		Whereas the recommendations of Presidential Emergency
			 Board No. 243 issued on November 5, 2011, have formed the basis for tentative
			 agreements between some, but not all, of the parties to the disputes;
		Whereas the recommendations of Presidential Emergency
			 Board No. 243 issued on November 5, 2011, have not resulted in a settlement of
			 all the disputes;
		Whereas all of the procedures for resolving such dispute
			 provided for in the Railway Labor Act will be exhausted as of 12:01 ante
			 meridiem of December 6, 2011, at which time essential transportation services
			 will be subject to interruption;
		Whereas it is desirable to resolve such disputes in a
			 manner which encourages solutions reached through collective bargaining;
		Whereas Congress, under the Commerce Clause of the
			 Constitution, has the authority and responsibility to ensure the uninterrupted
			 operation of essential transportation services;
		Whereas Congress finds that emergency measures are
			 essential to the security and continuity of transportation services by such
			 carriers; and
		Whereas Congress has in the past enacted legislation for
			 such purposes: Now, therefore, be it
		
	
		That consistent with the purposes of the
			 Railway Labor Act to avoid any labor dispute that threatens substantially to
			 interrupt interstate commerce to a degree such as to deprive any section of the
			 country of essential transportation service—
			(1)the parties to the disputes that are the
			 subject of Executive Order No. 13586 of October 6, 2011, between the carriers
			 represented by the National Carriers’ Conference Committee of the National
			 Railway Labor Conference and certain of their employees represented by the
			 labor organizations which are party to such disputes shall take all necessary
			 steps to restore or preserve the conditions out of which such disputes arose as
			 such conditions existed prior to 12:01 ante meridiem of December 6, 2011,
			 except as otherwise provided in this joint resolution, which status shall
			 remain in effect through December 31, 2014, and which status shall be subject
			 to the provisions of paragraph (2) of this section; and
			(2)the report and
			 recommendations of the Presidential Emergency Board No. 243, dated November 5,
			 2011, shall be binding on the parties and shall have the same effect as though
			 arrived at by agreement of the parties under the Railway Labor Act (45 U.S.C.
			 151 et seq.), and shall be effective for the period from January 1, 2010,
			 through December 31, 2014, except as provided in the report and recommendations
			 of Presidential Emergency Board No. 243 regarding the optional election by a
			 labor organization that is a party to this dispute of the January 1, 2015, wage
			 increase.
			2.Nothing in this joint resolution shall
			 prevent any mutual written agreement by the parties to implement the terms and
			 conditions established by this joint resolution, or prevent a mutual written
			 agreement to any terms and conditions different from those established by this
			 joint resolution.
		
